PeR Cueiam.
The hope of escape has little merit. In these days of fast communication and transportation, less than one out of ten attempted escapes are successful — and the penalty for failure is severe, as this case demonstrates. The defendant has lost eighteen months out of his life for a few hours of frightened and terrified “freedom.”
The defendant in his brief says: “The only exception brought forward is the defendant’s assertion that it was error for the Court to have imposed a sentence of eighteen months’ imprisonment upon him for the crime of escape, third offense.”
Under the charge a sentence of three years could have been imposed. G.S. 148-45(a). He got just half that. A sentence within the statutory limits will not be disturbed. State v. Robinson, 271 N.C. 448, 156 S.E. 2d 854.
No error.